                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

Lora Ann Busbee,                       )
                                       )
                    Plaintiff,         )
                                       )             Civil Action No. 1:18-cv-00943-TMC
       v.                              )
                                       )                           ORDER
Nancy A. Berryhill,                    )
Acting Commissioner of Social Security )
Administration,                        )
                                       )
                    Defendant.         )
___________________________________ )

       Plaintiff, Lora Ann Busbee, brought this action pursuant to 42 U.S.C. § 405(g) seeking

judicial review of a final decision of the Commissioner of Social Security (“Commissioner”)

denying his claim for Disability Insurance Benefits (“DIB”) and Supplemental Security Income

(“SSI”) pursuant to the Social Security Act. (ECF No. 1). This matter is before the court for review

of the Report and Recommendation (“Report”) of the United States Magistrate Judge, made in

accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a) (D.S.C.). (ECF No.

22). The Report recommends that the Commissioner’s decision be reversed and remanded for

further proceedings consistent with the Report. Id. Plaintiff, who is represented by counsel, has

not filed objections to the Report. On May 9, 2019, the Commissioner filed a notice of her intent

not to file any objections to the Report. (ECF No. 23).

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only
satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         After a thorough and careful review of the record, the court adopts the Report of the

Magistrate Judge (ECF No. 22), which is incorporated herein by reference. The Commissioner’s

final decision is REVERSED AND REMANDED pursuant to sentence four of 42 U.S.C. § 405(g)

for further administrative review as set forth in the Report.

         IT IS SO ORDERED.


                                                      s/Timothy M. Cain
                                                      Timothy M. Cain
                                                      United States District Judge

Anderson, South Carolina
May 13, 2019
